DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 10/13/20 has been fully considered and entered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with John A. Miller on 01/15/2021.
5.	The application has been amended as follows: 
	In lines 2-3 of claim 6, please delete “the RF source” and insert - - the single RF source --.
 	In line 9 of claim 12, please delete “an SBC grating” and insert - - a SBC grating --.
	In line 2 of claim 13, please delete “the RF drive source” and insert - - the single RF source - -.
	In line 17 of claim 18, please delete “an SBC grating” and insert - - a SBC grating --.


Reasons for Allowance
6.	Claims 1-20 are allowed.
7.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 1 and 14. Specifically, the prior art fails to disclose an optical beam modulation system for simultaneously modulating a plurality of optical beams, where each optical beam has a different wavelength, the modulation system comprising an electro-optical modulator (EOM) array including a common substrate having a top surface and a plurality of more than two parallel waveguides formed into the top surface, where each waveguide receives one of the optical beams at the different wavelengths, and a single RF source providing an RF drive signal to the electrode structure that modulates the optical beams propagating on the waveguides, in combination with other recited limitations in the claims.  
Claims 2-13 depend from claim 1. 
Claims 15-17 depend from claim 14. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 18. Specifically, the prior art fails to disclose a spectral beam combining (SBC) fiber laser amplifier system comprising a seed beam source including a plurality of more than two master oscillators each providing an optical seed beam at a different wavelength on a separate fiber, an electro-optical phase modulator (EOM) array including a common substrate having a top surface and a plurality of more than two parallel waveguides formed into the top surface, where each waveguide is coupled to one of the fibers to receive one of the seed beams and a single RF source providing an RF drive signal to the electrode structure that modulates the seed 
Claims 19-20 depend from claim 18. 
The examiner agrees with the applicants’ arguments on pages 6-9 in the remarks and fully concurs that none of the references disclose or suggest an apparatus of a spectral beam combining (SBC) fiber laser amplifier system and an optical beam modulation system for simultaneously modulating a plurality of optical beams, where each optical beam has a different wavelength, with all limitations as defined above.
Claims 1-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883